on motion for rehearing
BELCHER, Judge.
A re-examination of the record supports appellant’s position that she reserved an objection to the testimony showing the search of her house and the introduction of the fruits thereof into evidence.
As stated in the original opinion, the officers had a search warrant at the time of the search. The affidavit and warrant with the return thereon showing its execution were introduced in evidence without objection and are in the record. An examination of said instruments and the evidence pertaining thereto shows them to be valid. Therefore, the search was legal, and the admission in evidence of the fruits of the search was not error.
The motion is overruled.
Opinion approved by the Court.